Citation Nr: 1023998	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  09-18 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1942 to 
October 1945.  He received the Purple Heart Medal.  The 
appellant is the Veteran's widow.

These matters come before the Board of Veterans' Appeals 
(Board) from March 2008 and April 2009 rating decisions of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  In the March 2008 
decision, the RO denied entitlement to service connection for 
the cause of the Veteran's death.  In the April 2009 
decision, the RO denied entitlement to DIC under 38 U.S.C.A. 
§ 1318.  

In her May 2009 substantive appeal (VA Form 9), the appellant 
requested a videoconference hearing before a Veterans Law 
Judge at the RO.  In June 2010, she withdrew her hearing 
request.


FINDING OF FACT

In June 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification that a withdrawal of 
the appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as 
to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  Id.  In the present case, the 
appellant submitted a June 2010 written statement (VA Form 
21-4138) in which she stated that she wished to withdraw the 
appeal for service connection for the cause of the Veteran's 
death and for entitlement to DIC under 38 U.S.C.A. § 1318. 
Therefore, the appellant has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


